DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.
 
Status of Claims
Applicant’s amendment filed 06/06/2022 has been entered.  Claims 1, 3-6, 8-21 and 23 are pending and currently under consideration for patentability under 37 CFR 1.104.  New rejection and response to arguments found below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wall having a first side, a second side, and an exterior surface configured for contact by a user of the handle, wherein the wall separates the first chamber from the second chamber (claim 23) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites inter alia “at least one wall surrounds the recessed portion.”  It is unclear if this is the same wall as the wall recited in claim 1 or a separate structure.  As such, the claim is indefinite.
Claim 9 recites inter alia, “a wall of the second chamber.”  It is unclear if this is the same wall as the wall recited in claim 1 or a separate structure.  As such, the claim is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 10, 13-19 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Francher (U.S. 2019/0313881).
With respect to claim 1, Francher teaches a handle of an endoscope (FIG. 3), the handle comprising:
a body portion (102) that includes:
a wall (outer wall, FIG. 5), the wall having:
a first side (right side, FIG. 5) defining a first interior surface facing a first direction (distal end of 150), the first interior surface defining at least part of a first chamber and having a first feature (170) configured to support at least a first component of a steering assembly (322 for example); and
a second side (left side, FIG. 5) defining a second interior surface facing a second direction opposite the first direction (FIG. 5), the second interior surface defining at least a part of a second chamber and having a second feature (bottom surface of second chamber for example) configured to support at least one fluidic component or electronic component (190); and
an exterior surface configured for contact by a user of the handle (finger grips visible in FIG. 3 for example);
wherein the body portion is a one-piece, integral molded component, wherein the first interior surface is on a first side of a longitudinal axis of the body portion, and the second interior surface is on a second side of the longitudinal axis (FIG. 5).
With respect to claim 3, Francher teaches the body portion further defines a recessed portion proximal of the first chamber and configured to receive at least a second component of the steering assembly (324 for example).
With respect to claim 4, Francher teaches at least one wall surrounds the recessed portion, and wherein the wall has at least a curved portion and a straight portion (FIG. 3, FIG. 5).
With respect to claim 6, Francher teaches the recessed portion defines a first recessed portion and a second recessed portion, wherein the second recessed portion is recessed from the first recessed portion, and the second recessed portion is configured to receive at least a third component of the steering assembly (342 for example, FIG. 3).
With respect to claim 10, Francher teaches the second feature is configured to support at least one electronic component (202), wherein the electronic component is a circuit board (202), and wherein the second chamber has a third feature (FIG. 1) configured to support a button (126) that is operatively connected to the circuit board.
With respect to claim 13, Francher teaches a handle of an endoscope, the handle comprising:
a main body portion (102) defining a first chamber and a second chamber and being a one-piece, integral molded component (FIG. 3, 5), wherein the first chamber is open on one side of a longitudinal axis of the main body portion, and wherein the second chamber is open on a second, opposite side of the longitudinal axis of the main body portion (FIG. 3, 5), and
wherein a first side of a wall of the main body portion (right side of perimeter wall, FIG. 5) includes a first interior surface facing a first direction and defining at least a part of the first chamber, a second side of the wall (left side, FIG. 5) includes second interior surface facing a second direction opposite the first direction and defining at least part of the second chamber (FIG. 5), and an exterior surface of the main body portion is configured for contact by a user of the handle (FIG. 3, 5);
a component of a steering assembly disposed in the first chamber (322 for example FIG. 3, 7A);
at least one of a fluidic component or an electronic component (202) disposed in the second chamber (FIG. 3, 5);
a first cover over the first chamber (308); and
a second cover over the second chamber (214).
With respect to claim 14, Francher teaches the first chamber includes a first feature (170) configured to support the component of the steering assembly, and wherein the second chamber includes a second feature (bottom surface of second chamber for example) configured to support the at least one of the fluidic component or the electronic component (FIG. 3, 5).
With respect to claim 15, Francher teaches the component of the steering assembly is a first component of the steering assembly, and wherein the main body portion define a recessed portion proximal of the first chamber and configured to receive at least a second component of the steering assembly (324 for example).
With respect to claim 16, Francher teaches the at least one of the fluidic component and the electronic component is the electronic component (202), and the handle further comprises a button (126) operatively connected to the electronic component (para [0090] for example), and
wherein the second chamber includes a feature configured to support the button (back wall, FIG. 1).
With respect to claim 17, Francher teaches the first chamber and the second chamber are in fluid communication with one another (FIG. 5 for example), the first cover is attached to the main body portion to enclose the first chamber, and the second cover is attached to the main body portion to enclose the second chamber (FIG. 2C).
With respect to claim 18, Francher teaches a handle of an endoscope, the handle comprising:
a body portion (102) that includes:
an exterior surface configured for contact by a user of the handle (finger ridges in FIG. 3 for example);
a first wall (perimeter wall, FIG. 5) having a first side (right side, FIG. 5) including a first interior surface facing a first direction and defining at least part of a first chamber (right side, FIG. 5) configured to receive at least one steering component (160 for example); and
the first wall having a second side (left side, FIG. 5) including a second interior surface facing a second direction opposite the first direction and defining at least part of a second chamber (left side, FIG. 5) configured to receive at least one of a fluidic component and an electronic component (202);
wherein the first interior surface and the second interior surface are on opposite sides of a longitudinal axis of the body portion, and wherein the body portion is a one-piece, integral molded component (FIG. 5).
With respect to claim 19, Francher teaches wherein the first chamber includes a first feature (170) configured to support the component of the steering assembly, and wherein the second chamber includes a second feature (bottom wall of second chamber)configured to support the at least one of the fluidic component and the electronic component (FIG. 5).
With respect to claim 22, Francher teaches the first interior surface is on a first side of a wall, the second interior surface is on a second side of a wall opposite to the first side of the wall, the first interior surface faces a first direction away from the second interior surface, and the second interior surface faces a second direction away from the first interior surface (FIG. 5).
With respect to claim 23, Francher teaches the wall separates the first chamber from the second chamber (FIG. 5).

    PNG
    media_image1.png
    711
    907
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francher (U.S. 2019/0313881).
With respect to claim 5, Francher does not explicitly teach the second chamber includes a negative of the recessed portion.  However, it would have been obvious to one of ordinary skill in the art that the shape of the body portion could be modified in any manner to facilitate the housing of the electronics module 190 and the disposable shaft assembly 104 and their interconnection at 330 and 204, since the instant application does not teach the negative is for any particular purpose or function.

Claims 8, 9, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francher (U.S. 2019/0313881) in view of Akiba (U.S. 2004/0193011).
With respect to claim 8, Francher teaches the second chamber has a third feature (FIG. 5) configured to support at least one irrigation button (130).
However, Francher does not teach a valve body.
With respect to claim 8, Akiba teaches an analogous handle comprising a second chamber which has a third feature configured to support at least one valve body (15).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the button 130 of Francher to utilize a valve body in the manner taught by Akiba in order to apply air and water with a single valve (15, Akiba).
With respect to claim 9, Francher teaches a wall of the second chamber includes a concave portion configured to surround at least a portion of the valve body (FIG. 5).
With respect to claim 11, Francher as modified by Akiba would result in the first chamber and the second chamber are in fluid communication with one another (via 22,23 of Akiba).
With respect to claim 20, Francher teaches the second chamber has a third feature (FIG. 5) configured to support at least one irrigation button (130).
However, Francher does not teach a valve body.
With respect to claim 20, Akiba teaches an analogous handle comprising a second chamber which has a third feature configured to support at least one valve body (15).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the button 130 of Francher to utilize a valve body in the manner taught by Akiba in order to apply air and water with a single valve (15, Akiba).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francher (U.S. 2019/0313881) in view of Akiba (U.S. 2004/0193011) as applied to claim 11 above and further in view of Mitsumori (U.S. 6,716,160).
Francher in view of Akiba teaches a handle as set forth above.  However, Francher in view of Akiba does not teach a feature configured to constrain a tube or a wire.
With respect to claim 12, Mitsumori teaches a passage between the first chamber and the second chamber includes a feature (44a) configured to constrain a tube or a wire passing between the first chamber and the second chamber (FIG. 2).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the handle of Francher in view of Akiba to utilize the feature configured to constrain a tube or a wire as taught by Mitsumori in order to properly space apart the wires to prevent wear and abrasion as a result of friction.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsumori (U.S. 6,716,160) in view of Akiba (U.S. 2004/0193011).
With respect to claim 18, Mitsumori teaches a handle of an endoscope, the handle comprising: 
a body portion (12, FIG. 2) that includes: 
an exterior surface configured for contact by a user of the handle (FIG. 1, 2)
a first wall having a first side including a first interior surface facing a first direction (40, right half) defining at least part a first chamber configured to receive at least one steering component (54); and 
the first wall having a second side including a second interior surface facing a second direction opposite the first direction (40, left half in the proximal area shown in FIG. 2) defining at least a part of a second chamber (FIG. 2); 
wherein the first interior surface and the second interior surface are on opposite sides of a longitudinal axis of the body portion, and wherein the body portion is a one-piece, integral molded component (FIG. 2,4).
However, Mitsumori does not expressly teach the second chamber is configured to support at least one fluidic component or electronic component.
With respect to claim 18, Akiba teaches a handle of an endoscope, the handle comprising: 
a body portion (1) that includes: 
a wall (22a, portion that is cut away in FIG. 2) defining a second chamber configured to receive at least one of a fluidic component and an electronic component (21, 22, FIG. 2).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the second chamber of Mitsumori to utilize the second feature configured to support at least one fluidic component or electronic component as taught by Akiba in order to provide air/water feed, suction, and various switches to be operated by the operators fingers (para [0024] of Akiba).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsumori (U.S. 6,716,160) in view of Akiba (U.S. 2004/0193011) as applied to claim 18 above and further in view of Koyama (U.S. 2017/0265719).
Mitsumori teaches a handle of an endoscope as set forth above.  However, Mitsumori does not teach a recessed portion proximal of the first chamber.
With respect to claim 21, Koyama teaches a handle for an endoscope wherein a first chamber defines a recessed portion (40S, FIG. 4) and the second chamber includes a negative of the recessed portion (FIG.5I,J), and the recessed portion defines a first recessed portion (40sc) and a second recessed portion (40ss), wherein the second recessed portion is recessed from the first recessed portion (FIG. 4), wherein at least one steering component includes an axle (33), wherein the second recessed portion receives the axle and constrains rotational movement of a base of the axle (FIG. 5I for example).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the bending operation mechanism and base plate of Mitsumori to utilize the configuration as taught by Koyama in order to provide an endoscope that is excellent in assemblability and prevents the traction member wound around the rotary member from being detached from the rotary member while positioning the installation position of the rotary member on the flat surface of the plate member (para [0149] of Koyama).

Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive.
On page 9 Applicant argues Francher does not disclose, inter alia, a handle comprising "a body portion that includes a wall, the wall having a first side defining a first interior surface facing a first direction, the first interior surface defining at least part of a first chamber...; [and] a second side opposite the first side and defining a second interior surface facing a second direction opposite the first direction, the second interior surface defining at least part of a second chamber."  Examiner respectfully disagrees.  When the entirety of the outer wall of the body portion is interpreted as the claimed “a wall,” Francher meets the limitations of the currently pending claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/            Primary Examiner, Art Unit 3795